      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 1 of 9


 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     ELLIOT R. PETERS - # 158708
 3   epeters@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 4   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 5   ngoldberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC

14                    Plaintiff,                    DEFENDANT’S MOTION IN LIMINE
                                                    NO. 3 TO EXCLUDE ARGUMENT THAT
15             v.                                   THE TUNA THE WONDERFISH
                                                    CAMPAIGN AND CO-PACKING
16   CHRISTOPHER LISCHEWSKI,                        ARRANGEMENT ARE UNLAWFUL

17                    Defendant.                    Date:      August 27, 2019
                                                    Time:      2:30 p.m.
18                                                  Dept.      Courtroom 5 – 17th Floor
                                                    Judge:     Hon. Edward M. Chen
19
                                                    Date Filed: May 16, 2018
20
                                                    Trial Date: November 4, 2019
21

22

23

24

25
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
26

27

28

               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 2 of 9


 1                                NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

 3             PLEASE TAKE NOTICE that on August 27, 2019 at 2:30 p.m., or as soon thereafter as

 4   the matter may be heard, in Courtroom 5, 17th Floor, of the United States District Court for the

 5   Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

 6   Christopher Lischewski will and hereby does move in limine to exclude any argument suggesting

 7   that the Tuna the Wonderfish campaign and the co-packing arrangement were unlawful.

 8             The motion is based upon the instant notice, the following Memorandum of Points and

 9   Authorities, the accompanying Declaration of Nicholas S. Goldberg and the attached exhibits

10   thereto, the records in this case, and upon such argument as may be made at the hearing on

11   August 27, 2019.

12

13
     Dated: July 23, 2019                                  KEKER, VAN NEST & PETERS LLP
14

15
                                                    By:     /s/ Elliot R. Peters
16                                                         JOHN W. KEKER
                                                           ELLIOT R. PETERS
17                                                         ELIZABETH K. MCCLOSKEY
                                                           NICHOLAS S. GOLDBERG
18
                                                           Attorneys for Defendant
19                                                         CHRISTOPHER LISCHEWSKI

20

21

22

23

24

25

26

27

28
                                                      i
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
         Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 3 of 9


 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        INTRODUCTION

 3             A lynchpin of the government’s trial strategy appears to be to try to falsely imply or argue

 4   to the jury that Mr. Lischewski engaged in illegal price-fixing because his company, Bumble Bee,

 5   engaged in entirely legal business arrangements with competitors. Two such examples of the

 6   government’s tactic involve a 2010 joint marketing campaign by Bumble Bee, StarKist, and

 7   Chicken of the Sea (COSI) to promote sales of canned tuna known as the “Tuna the Wonderfish”

 8   campaign, and a 2012 arrangement between Bumble Bee and COSI to promote the efficient

 9   packaging of canned tuna by sharing packaging facilities in North America (the “co-packing

10   arrangement”). Both business arrangements are completely legal, were vetted by lawyers, and are

11   standard in many industries. The government apparently hopes to tarnish Mr. Lischewski by

12   painting these standard business practices as nefarious or somehow in furtherance of illegal price-

13   fixing. While the defense recognizes that the Tuna the Wonderfish campaign and the co-packing

14   arrangement occurred during the relevant time, in part, and reference to them may arise during

15   trial, the Court must preclude any argument that these events were illegal or nefarious in any way.

16   Any such argument would be categorially false, and therefore would have no probative value. If

17   there were any probative value of such evidence or argument, it would be far outweighed by the

18   potential for confusing the issues, misleading the jury, and causing unfair prejudice. See Fed. R.

19   Evid. 403. As for evidence or argument regarding the unlawfulness of the Tuna the Wonderfish
                                                                                              1
20   campaign, the government has failed to establish its admissibility under Rule 404(b).

21   II.       BACKGROUND

22             In 2010, Bumble Bee, StarKist, and COSI jointly developed the Tuna the Wonderfish

23   marketing campaign to promote the health benefits of eating tuna and thereby to increase tuna

24   consumption. The National Fisheries Institute, a non-profit industry trade group, organized and

25   led the industry-wide campaign. See, e.g., Declaration of Nicholas S. Goldberg (“Goldberg

26   Decl.”) Exh. 2 (BBDOJ-000134030-39 (agenda for National Fisheries Institute meeting related to

27   1
      The government has not noticed its intent to introduce evidence of the co-packing arrangement
28   under Rule 404(b).
                                                         1
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 4 of 9


 1   “U.S. Tuna Segment Category Growth Operating Board”)). The companies agreed to share its

 2   cost, and entered into a formal contract with each other and the National Fisheries Institute. See

 3   Goldberg Decl. Exh. 3 (NFI1-0013610-20 (formal contract, dated March 15, 2010)). Bumble

 4   Bee’s in-house counsel was consulted during negotiation of the contract, and was also aware of

 5   Mr. Lischewski’s final execution of it on behalf of Bumble Bee. See Goldberg Decl. Exh. 4

 6   (BBDOJ-001194076-77); Exh. 5 (BBDOJ-000253470-77).

 7             Even though the Tuna the Wonderfish campaign dates back to “early 2010” (in the

 8   government’s own words)—before the charged conspiracy—and even though the campaign was

 9   nothing more than a standard industry growth strategy akin to the famous “Got Milk?” marketing

10   campaign, the government has attempted to characterize it as an act that furthered the alleged

11   price-fixing conspiracy. See Goldberg Decl. Exh. 6 (Government’s Am. L.R. 16-1 Letter, Apr.

12   26, 2019 (“Gov’t L.R. 16-1 Ltr”), at 5; ECF 194 (Tr. of June 11, 2019 Hearing) at 69:14-15. For

13   example, during

14

15

16

17

18             As the government knows, however,

19
20

21

22

23

24

25

26

27

28
                                                      2
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 5 of 9


 1

 2   Id. Exh 10 (BBDOJ-001063682).

 3             The government has taken a similar approach with the co-packing arrangement. The

 4   co-packing arrangement is a formal contract entered into by Bumble Bee and COSI that provides

 5   Bumble Bee access to COSI’s packing facility in Lyons, Georgia, in exchange for COSI’s use of

 6   Bumble Bee’s packing facility in Santa Fe Springs, California. The co-packing arrangement

 7   promotes increased efficiency in the packaging of canned tuna, and is fully compliant with

 8   antitrust laws. Indeed, the co-packing arrangement was negotiated and drafted with the assistance

 9   of lawyers for both companies, outside antitrust counsel, as well as a management consulting

10   firm, over the course of several months in 2011 and 2012. See id. Exh. 11 (COSI-000002192-

11   223). In spite of all this, the government has falsely suggested that the co-packing arrangement

12

13                                                                   For example,

14

15

16

17

18

19
20   III.      ARGUMENT
21             A.     The Court should exclude any argument suggesting the unlawfulness of the
                      Tuna the Wonderfish campaign and the co-packing arrangement under
22                    Rule 403.
23             Any argument suggesting that the “Tuna the Wonderfish” campaign and co-packing

24   arrangement were unlawful would be misleading, confusing, and unduly prejudicial, and must be

25   excluded from trial. See Fed. R. Evid. 403; see also United States v. Hitt, 981 F.2d 422, 423 (9th

26   Cir. 1992) (“[W]hen the probative value of the evidence is substantially outweighed by the danger

27   of unfair prejudice . . . or misleading the jury, the evidence must be kept out.”) (emphasis added;

28   internal quotation marks and citation omitted).
                                                       3
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 6 of 9


 1             To sustain its price-fixing charge against Mr. Lischewski, the government “must prove the

 2   existence of [an] agreement [to commit a crime] beyond a reasonable doubt.” United States v.

 3   Loveland, 825 F.3d 555, 557 (9th Cir. 2016). Here, the government may not use evidence of the

 4   Tuna the Wonderfish campaign and co-packing arrangement to falsely imply that Mr. Lischewski

 5   participated in an agreement to commit a crime—when none of the government’s evidence shows

 6   that either business arrangement was unlawful or reached in furtherance of any price-fixing

 7   agreement. Indeed, to the contrary, both agreements were reached with the assistance and

 8   approval of lawyers, and both reflect standard legal business relationships between companies.

 9             This evidence is critical to the government’s case because its theory and evidence

10   regarding a conspiratorial agreement is diffuse. For example, the government asserts in its Rule

11   16-1(c) Notice that

12

13

14                                                                     Notice of Co-Conspirator

15   Statements Pursuant to L.R. 16-1, at 5 (ECF 131, Apr. 12, 2019). Certainly, it will be much more

16   difficult for the government to convince the jury that a price-fixing agreement was reached

17   through a series of phone calls involving different coconspirators, where none of the phone calls

18   involved all three companies, rather than through unequivocal, well-documented, and legal

19   business arrangements, such as the Tuna the Wonderfish campaign and co-packing arrangement.

20   If the Court allows the government to lead the jury to believe, or even to suggest, that the

21   campaign and co-packing arrangement were unlawful, the jurors will focus on these events as

22   evidence of a criminal conspiracy. See Weit v. Cont’l Ill. Nat’l Bank & Tr. Co. of Chicago, 641

23   F.2d 457, 467 (7th Cir. 1981) (affirming district court’s exclusion of evidence of alleged

24   coconspirators’ lobbying activity because of likely confusion, where the jury would improperly

25   use the evidence to “conclude that the passage of a favorable consumer credit limit was the

26   product of an unlawful conspiracy”). Because Mr. Lischewski clearly did not enter into a price-

27   fixing agreement when Bumble Bee participated in the Tuna the Wonderfish campaign and co-

28   packing arrangement, “it’s totally unacceptable for [the jury] to be prejudiced by something he
                                                        4
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 7 of 9


 1   seems to have done but in fact did not.” Hitt, 981 F.2d at 424-25.

 2             Since its prejudicial impact far outweighs its slight probative value, the Court should

 3   exclude any argument suggesting that the Tuna the Wonderfish campaign and the co-packing

 4   arrangement are unlawful. See Fed. R. Evid. 403.

 5             B.     The Court should exclude any argument suggesting the unlawfulness of the
                      campaign agreement under Rule 404(b).
 6

 7             Insofar as the government has asserted that argument regarding the unlawfulness of the

 8   Tuna the Wonderfish campaign is admissible as “other act” evidence under Rule 404(b), the

 9   government’s argument is unpersuasive, and in any event, its probative value is far outweighed

10   by the potential for prejudice for the reasons discussed above. See United States v. Bailey, 696

11   F.3d 794, 799 (9th Cir. 2012) (even if admissible under Rule 404(b), the evidence must survive a

12   Rule 403 analysis). Rule 404(b) provides that “[e]vidence of a crime, wrong, or other act is not

13   admissible to prove a person’s character in order to show that on a particular occasion the person

14   acted in accordance with the character,” but such evidence “may be admissible for another

15   purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

16   absence of mistake, or lack of accident.” Fed. R. Evid. 404(b) (emphasis added). To be

17   admissible under Rule 404(b), the government bears the burden of showing: “(1) the evidence

18   tends to prove a material point; (2) the other act is not too remote in time; (3) the evidence is

19   sufficient to support a finding that defendant committed the other act; and (4) (in certain cases)

20   the act is similar to the offense charged.” Bailey, 696 F.3d at 799 (citation omitted).

21             The government argues that

22

23                                       See Goldberg Decl. Exh. 6 (Gov’t L.R. 16-1 Ltr.) at 5. The

24   government’s argument is contrary to the facts and the law. As a factual matter, the Tuna the

25   Wonderfish campaign was developed months prior to the charged conspiracy. And, as a matter

26   of law, “[w]here cooperation is necessary for a legitimate business purpose, the mere opportunity

27   to conspire at business meetings is insufficient to support an inference of conspiracy.” In re

28   Citric Acid Litig., 996 F. Supp. 951, 959 (N.D. Cal. 1998). “Given the need for some degree of
                                                         5
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 8 of 9


 1   cooperation in a venture of this nature, the opportunity to conspire evidence lacks significant

 2   probative value.” Weit, 641 F.2d at 462. Nor is there any dispute that Mr. Lischewski and the

 3   alleged coconspirators associated with each other. As a result, any argument that their association

 4   via the Tuna the Wonderfish campaign facilitated an unlawful price-fixing agreement is

 5   immaterial and cannot be used under Rule 404(b) to show opportunity, absence of mistake, and

 6   lack of accident. See Bailey, 696 F.3d at 799; United States v. Shayota, No. 15-CR-00264-LHK,

 7   2016 WL 6093237, at *4 (N.D. Cal. Oct. 19, 2016) (“It is the burden of the party seeking

 8   admission to show that the evidence is material to a purpose other than character.”).

 9             The government’s theories of admissibility under Rule 404(b) also rely on attenuated

10   speculation. For example, the government

11

12

13

14                    Goldberg Decl. Exh. 6 (Gov’t L.R. 16-1 Ltr,) at 5-6. However, the government

15   has failed to show that Mr. Lischewski engaged in such conduct or had such knowledge. See

16   Bailey, 696 F.3d at 799; United States v. Murillo, No. ED-CR-05-69 (B) VAP, 2008 WL

17   11411629, at *3, *6 (C.D. Cal. May 23, 2008) (holding evidence inadmissible under Rule 404(b)

18   in part because the evidence was insufficient to support a finding that defendant committed the

19   other act). And, as discussed above, the evidence is to the contrary, as the government’s own

20   cooperating witness confirms.

21             The government’s theory that the Tuna the Wonderfish campaign provided

22   Mr. Lischewski with a motive is similarly attenuated and unpersuasive. The government argues

23   that the Tuna the Wonderfish campaign imposed a cost, but that is no different than any other cost

24   associated with Bumble Bee’s, StarKist’s, and COSI’s businesses, for which the government has

25   plenty of other less prejudicial evidence on which to rely. See Weit, 641 F.2d at 462; In re Citric

26   Acid Litig., 996 F. Supp. at 959.

27             The government has failed to carry its burden to establish the admissibility of argument

28   regarding the unlawfulness of the Tuna the Wonderfish campaign, and the Court should therefore
                                                        6
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
      Case 3:18-cr-00203-EMC Document 207 Filed 07/23/19 Page 9 of 9


 1   exclude it under Rule 404(b).

 2   IV.       CONCLUSION
 3             For the foregoing reasons, the Court should exclude any argument suggesting that the

 4   Tuna the Wonderfish campaign and the co-packing arrangement were unlawful.

 5

 6   Dated: July 23, 2019                                   KEKER, VAN NEST & PETERS LLP
 7

 8                                                   By:     /s/ Elliot R. Peters
                                                            JOHN W. KEKER
 9                                                          ELLIOT R. PETERS
                                                            ELIZABETH K. MCCLOSKEY
10                                                          NICHOLAS S. GOLDBERG

11                                                          Attorneys for Defendant
                                                            CHRISTOPHER LISCHEWSKI
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       7
               DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE ARGUMENT THAT TUNA THE
                 WONDERFISH CAMPAIGN AND CO-PACKING ARRANGEMENT ARE UNLAWFUL
                                       Case No. 3:18-cr-00203-EMC
     1325575
